 

Exhibit 10.102

THIRD OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT

THIS THIRD OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT (this “Agreement”),
dated as of February 7, 2019, is by and among Staffing 360 Solutions, Inc. (the
“Company”), Faro Recruitment America, Inc. (“Faro”), Monroe Staffing Services,
LLC (“Monroe”), Staffing 360 Georgia, LLC, a Georgia limited liability company
(“S360 Georgia”), Lighthouse Placement Services, Inc. (“Lighthouse”), Key
Resources, Inc., a North Carolina corporation (“Key Resources”; together with
each of Faro, Monroe, S360 Georgia and Lighthouse referred to herein
collectively as the “Subsidiary Guarantors”; the Subsidiary Guarantors and the
Company are referred to herein collectively as the “Obligors”), and Jackson
Investment Group, LLC (the “Purchaser”).

WHEREAS, the Obligors and the Purchaser are parties to that certain Amended and
Restated Note Purchase Agreement, dated as of September 15, 2017 (the “Original
Purchase Agreement”), as amended by that certain First Omnibus Amendment,
Joinder and Reaffirmation Agreement dated as of August 27, 2018 (the “First
Omnibus Amendment”) and that certain Second Omnibus Amendment and Reaffirmation
Agreement dated as of November 15, 2018 (the “Second Omnibus Amendment”; the
Original Purchase Agreement as amended by the First Omnibus Amendment and the
Second Omnibus Amendment is referred to herein as the “Existing Purchase
Agreement”, and the Existing Purchase Agreement as amended by this Agreement and
as the same may hereafter further be amended, restated, supplemented or
otherwise modified from time to time is referred to herein as the “Purchase
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned thereto in the Purchase Agreement), pursuant to which the
Company issued the Amended and Restated Note and the Second Senior Note;

WHEREAS, on November 15, 2018, the Company and Purchaser entered into that
certain Debt Exchange Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Debt
Exchange Agreement”), pursuant to which, among other things (a) $13,000,000 in
outstanding principal amount (such principal amount being referred to herein as
the “Debt Exchange Amount”) of the total outstanding principal amount of
indebtedness under the Original Senior Note was satisfied and cancelled in
exchange for the issuance of Series E Convertible Preferred Stock of the Company
(“Series E Preferred Stock”) to the Purchaser, upon the terms and conditions as
set forth therein, and (b) the Original Senior Note was amended and restated and
replaced in its entirety by the Amended and Restated Note; and

WHEREAS, the parties desire to enter into this Agreement to, among other things,
amend certain provisions of (i) the Purchase Agreement and (ii) the Certificate
of Designation of the Series E Convertible Preferred Stock of the Company.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.Amendments to the Purchase Agreement.  Subject to the satisfaction of the
conditions precedent in Section 4, the Purchase Agreement is hereby amended as
follows:

 

A.Section 1.1 if hereby amended by amending and restating the following defined
terms in their entity with the applicable definitions set forth below:

 

“Permitted Distributions” means the following Restricted Distributions: (a)
dividends payable solely in common stock and preferred stock; (b) repurchases of
stock from individuals who were, but are



4827-5539-4694 v.4

 



--------------------------------------------------------------------------------

 

no longer, employees, directors or consultants pursuant to stock purchase
agreements entered as part of their compensation so long as an Event of Default
does not exist at the time of such repurchase and would not exist after giving
effect to such repurchase, provided, however, that such repurchases do not
exceed $250,000 in the aggregate per Fiscal Year; (c) dividends or distributions
paid by (i) a Subsidiary to the Company or another Obligor that is the direct or
indirect parent of such Subsidiary or (ii) by a Foreign Subsidiary to an Obligor
or to another Foreign Subsidiary that is the direct parent company of such
Foreign Subsidiary; (d) dividends, distributions, management fees or other fees
or compensation payable solely by an Obligor or a Subsidiary thereof to the
Company or another Obligor; (e) dividends and distributions that are Permitted
Intercompany Transactions so long as no Event of Default exists at the time
thereof or would result therefrom, (f) in respect of the Series A Preferred
Stock of the Company, provided that the aggregate monthly amount of all such
Series A Preferred Stock dividends shall not exceed $17,000 (excluding any
catch-up payment amount in respect of the delinquent dividend payments currently
outstanding as of the Original Date in an aggregate amount not to exceed
$400,000; the payment of any such catch-up amount being referred to herein as
the “Series A Catch-up Payment”) and at the time of the making of such dividend
no Event of Default shall exist or would result therefrom, (g) a quarterly cash
dividend made by the Company to the holders of its Common Stock in the amount of
one cent per share of Common Stock issued and outstanding, provided, that (1)
such cash dividend does not exceed $100,000 in the aggregate per fiscal quarter
of the Company and (2) at the time of the making of such dividend no Event of
Default shall exist or would result therefrom, and (h) in respect of the Series
E Preferred Stock and the Series E-1 Preferred Stock, cash dividends payable
thereon pursuant to the terms of the Certificate of Designations and any
repurchase or redemption of the Series E Preferred Stock and/or Series E-1
Preferred Stock.  

 

“Transaction Documents” means collectively, this Agreement, each Senior Note,
the Security Documents, the Existing Warrant Documents, the MidCap Intercreditor
Agreement, the Pay Proceeds Letter, the Debt Exchange Agreement, the Certificate
of Designation, Amendment No. 1 to the Certificate of Designation, together with
any other guaranty now or hereafter executed by any Obligor in favor of the
Purchaser, and all consents, notices, documents, certificates and instruments
heretofore, now or hereafter executed by or on behalf of any Obligor, and
delivered to the Purchaser in connection with this Agreement, the Security
Documents, the Debt Exchange Agreement, the Warrant or the transactions
contemplated thereby, each as amended, restated, supplemented or otherwise
modified from time to time.

 

B.Section 1.1 of the Purchase Agreement is hereby further amended by adding the
following new definitions in appropriate alphabetical order:

 

“Amendment No. 1 to the Certificate of Designation” means that certain Amendment
No. 1 to the Certificate of Designation of the Series E Preferred Stock of
Staffing 360 Solutions, Inc.

 

“Series E Preferred Stock” means the Series E Preferred Stock of the Company.

 

“Series E-1 Preferred Stock” means the Series E-1 Preferred Stock of the
Company.

 

2.Amendments to Certificate of Designation.  The Purchaser hereby consents to
and approves the amendment to the Certificate of Designation attached hereto as
Exhibit A and authorizes the Company to file the same with the Secretary of
State of the State of Delaware.

 

3.Conditions Precedent: This Agreement shall not become effective until the
satisfaction (or waiver by the Purchaser in its sole discretion, which such
waiver must be in writing signed by Purchaser and specifically reference this
Section 4) of each of the following conditions:

 

2



4827-5539-4694 v.4

 



--------------------------------------------------------------------------------

 

A.Documentation.  The Purchaser shall have received counterparts of this
Agreement, in form and substance satisfactory to the Purchaser and its counsel,
duly executed by each Obligor;

B.Representations Accurate.  All representations and warranties made by the
Obligors contained herein or in any other Transaction Document shall be true and
correct in all material respects on and as of the date hereof.  In addition to
the foregoing, the Obligors hereby represent and warrant to the Purchaser that
(i) since the Original Closing Date, no material default, breach or other
violation has occurred under or with respect to any Material Contract
(including, without limitation, the Existing Senior Secured Debt Documents), and
(ii) no material default, breach or other violation shall arise under any
Material Contract (including, without limitation, the Existing Senior Secured
Debt Documents) as a result of the Obligors’ execution, delivery and performance
of this Agreement.  

 

4.Release.  Each of the Obligors hereby remise, release, acquit, satisfy and
forever discharge the Purchaser and its respective agents, employees, officers,
directors, predecessors, attorneys and all others acting or purporting to act on
behalf of or at the direction of the Purchaser of and from any and all manner of
actions, causes of action, suit, debts, accounts, covenants, contracts,
controversies, agreements, variances, damages, judgments, claims and demands
whatsoever, in law or in equity, which any of such parties ever had or now has
against the Purchaser and its respective agents, employees, officers, directors,
attorneys and all persons acting or purporting to act on behalf of or at the
direction of the Purchaser (“Releasees”), for, upon or by reason of any matter,
cause or thing whatsoever arising from, in connection with or in relation to any
of the Transaction Documents (including this Agreement) through the date hereof;
provided, that the foregoing clause shall not apply to a Releasee in the event
of fraud or willful misconduct of the such Releasee.  Without limiting the
generality of the foregoing, the Obligors waive and affirmatively agree not to
allege or otherwise pursue any defenses, affirmative defenses, counterclaims,
claims, causes of action, setoffs or other rights they do, shall or may have as
of the date hereof, including, but not limited to, the rights to contest any
conduct of the Purchaser or other Releasees on or prior to the date hereof;
provided, that the foregoing clause shall not apply to a Releasee in the event
of fraud or willful misconduct of such Releasee.  

 

5.Counterparts.  This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by telecopy or
other electronic transmissions, e.g. .pdf), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

6.Limited Effect.  This Agreement shall be deemed and shall constitute a “Note
Document” and “Transaction Document” as such terms are defined in the Purchase
Agreement. Except as modified and amended herein, the Purchase Agreement, the
Security Agreement and the Pledge Agreement remain in full force and effect.  

 

7.Reaffirmation of Security Interest.

 

Each of the Obligors hereby confirms and agrees that: (i) all security interests
and liens granted to Purchaser under the Security Documents continue in full
force and effect, and (ii) all Collateral remains free and clear of any liens
other than liens in favor of Purchaser and Permitted Liens.  Nothing contained
herein is intended to impair or limit the validity, priority and extent of the
Purchaser’s security interest in and liens upon the Collateral.

 

8.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICTS OF LAWS).

 

3



4827-5539-4694 v.4

 



--------------------------------------------------------------------------------

 

[SIGNATURE PAGES TO FOLLOW]

 




4



4827-5539-4694 v.4

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Third Omnibus
Amendment and Reaffirmation Agreement to be duly executed by its authorized
officers, and the Purchaser, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

 

COMPANY:

 

STaffing 360 solutions, inc.

 

 

By: ______________________

Name: Brendan Flood

Title:   Chairman and Chief Executive Officer

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

FARO RECRUITMENT AMERICA, INC.

 

 

By: ______________________

Name: Brendan Flood

Title:   President and Chief Executive Officer

 

 

MONROE STAFFING SERVICES, LLC

 

 

By: ______________________

Name:  Brendan Flood

Title:    President and Chief Executive Officer

 






5



4827-5539-4694 v.4

 



--------------------------------------------------------------------------------

 

 

Staffing 360 Georgia, LLC

 

 

By: ______________________

Name:  Brendan Flood

Title:    President and Chief Executive Officer

 

 

LIGHTHOUSE PLACEMENT SERVICES, INC.

 

 

By: ______________________

Name:  Brendan Flood

Title:    President

 

 

KEY RESOURCES, INC.

 

 

By: ______________________

Name: Brendan Flood

Title:   President and Chief Executive Officer

 

 

PURCHASER:

 

JACKSON INVESTMENT GROUP, LLC

 

 

By: ______________________

Name:  Douglas B. Kline

Title:    Chief Executive Officer

 




6



4827-5539-4694 v.4

 



--------------------------------------------------------------------------------

 

Exhibit A

 

 

CERTIFICATE OF AMENDMENT

TO

CERTIFICATE OF DESIGNATION

OF

SERIES E CONVERTIBLE PREFERRED STOCK

OF

STAFFING 360 SOLUTIONS.

 

Staffing 360 Solutions, Inc., a corporation organized and existing under and by
virtue of the General Corporation Law of the State of Delaware (the
“Corporation”), in accordance with the provisions of Section 242 thereof, hereby
certifies that the following resolutions amending the rights of the Series E
Convertible Preferred Stock (which shall include Series E and Series E-1
Convertible Preferred Stock) (a) were duly adopted by the Board of Directors of
the Corporation (the “Board of Directors”) pursuant to authority conferred upon
the Board of Directors by the provisions of the Amended and Restated Certificate
of Incorporation of the Corporation, as amended (the “Certificate of
Incorporation”), and the Amended and Restated Bylaws of the Corporation (the
“Bylaws”), at a duly held meeting of the Board of Directors held on February 7,
2019, and (b) was consented to by the sole holder of the outstanding shares of
Series E Convertible Preferred Stock and Series E-1 Convertible Preferred Stock
(the “Series E Preferred Stock”).

 

RESOLVED, that effective upon the filing of this Certificate of Amendment to
Certificate of Series E Convertible Preferred Stock (this “Certificate of
Amendment”), the Certificate of Designation of Series E Convertible Preferred
Stock dated and filed with the Delaware Secretary of State on November 18, 2018
(the “Certificate of Designation”), are hereby amended as follows:

 

 

1.

Section 3.3 of the Certificate Designation is hereby amended and restated in its
entirety to read as follows:

“3.3 Priority.  No dividends shall be declared or paid nor funds set apart for
the payment of dividends on any Junior Securities for so long as any Series E
Convertible Preferred Stock is issued and outstanding. Notwithstanding the
foregoing, the Company shall be permitted to (a) in respect of the Series A
Preferred Stock of the Company, during the period commencing on November 15,
2018, and ending on November 14, 2019, pay cash dividends thereon provided that
the aggregate monthly amount of all such Series A Preferred Stock dividends
shall not exceed $17,000, and (b) pay a quarterly cash dividend to the holders
of its Common Stock in the amount of one cent per share of Common Stock issued
and outstanding, provided, that such cash dividend does not exceed $100,000 in
the aggregate per fiscal quarter of the Company, and provided with respect to
both subsections (a) and (b), at the time of the making of such dividend no
Preferred Default shall exist or would result therefrom.  

 

RESOLVED, that the Certificate of Designation as amended by the Certificate of
Amendment shall remain in full force and effect except as expressly amended
hereby.

 

 

[signature page follows]

 

7



4827-5539-4694 v.4

 



--------------------------------------------------------------------------------

 

THE UNDERSIGNED, being a duly authorized officer of the Corporation, does file
this Certificate of Amendment to Certificate of Series E Convertible Preferred
Stock, hereby declaring and certifying that the facts herein stated are true and
accordingly has hereunto set his hand this 7th day of February, 2019.

 

 

 

By:

Name: Brendan Flood

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



4827-5539-4694 v.4

 

